DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kar et al. (Kar) (US 2017/0127107 A1) in view of Fatourechi et al. (Fatourechi) (US 2017/0193531 A1) and Eldering et al. (Eldering) (US 2002/0083443 A1).
As to claims 1, 8, 15, Kar discloses a system (Fig. 1), and corresponding method and one or more non-transitory computer readable media, comprising:
one or more processors (paragraph 28); and
one or more memory devices including instructions that, when executed, cause the one or more processors to perform operations (paragraph 28), comprising:
identifying, for a given video, session start data specifying that the given video was a lead video that initiated video presentation to one or more users during multiple user sessions (identifying first or “pre-roll” ad slot to measure retention for next ad slots and videos; paragraph 33);
marking, as a second lead video, a different video that was presented after the given video (each ad slot and ad leads the continuing slots and are each measured for retention before the next; paragraph 30, 33, 45, 51-56);
determining a video presentation time attributable to the different video as a second lead video based on a total presentation time of other videos during the multiple user sessions in which the different video as the second lead video (retention value of ad for ads/videos show after it; paragraph 19, 30-31, 34, 48, 51-56, 68).
While Kar discloses determine video presentation time attributable to the different video as the lead video (retention time values of ad for ads/videos shown after it; paragraph 19, 30-31, 34, 48, 51-56, 68), he fails to specifically disclose generating a creator score for a creator that supplies the different video based on the presentation time and wherein the different video is provided by a same creator as the given video.
In an analogous art, Fatourechi discloses a marketing system (Fig. 1) which will generate scores and rank content creators (paragraph 25) based upon scoring metrics related to their created content (paragraph 49-50) so as to evaluating existing marketing techniques of a product or brand, to compare marketing strategies of competing products, and/or to adjust or create a marketing strategy for a particular product or brand based upon the creator influence and effectiveness (paragraph 25).
Additionally, in an analogous art, Eldering discloses a video distribution system (Fig. 3) wherein a plurality of different video are provided by a same creator (plural video ads provided by Ford; see Fig. 8, paragraph 63-64) so as to increase the effectiveness of the advertising through repetition (paragraph 63-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar’s system to include generating a creator score for a creator that supplies the video based on the presentation score and ranking the creator among other creators based, at least in part, on the creator score, as taught in combination with Fatourechi, for the typical benefit of evaluating existing marketing techniques of a product or brand, to compare marketing strategies of competing products, and/or to adjust or create a marketing strategy for a particular product or brand based upon the creator influence and effectiveness.
Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar and Fatourechi’s system to include wherein the different video is provided by a same creator as the given video, as taught in combination with Eldering, for the typical benefit of increasing the effectiveness of the advertising through repetition.

As to claims 2, 9, 16, Karr, Fatourechi and Eldering disclose
generating a presentation score for the different video based on the video presentation time attributable to the different video as the second lead video (paragraph 19, 30-31, 34, 48, 51-56, 68);
 ranking the different video among other videos based on the presentation score (paragraph 54) and updating a user interface to present a highest ranked portion of the ranked videos at a client device according to the ranking (highest ranked video ads are inserted into ad slots and presented at the client device; paragraph 54).

As to claims 3, 10, 17, Karr, Fatourechi and Eldering disclose wherein ranking the different video based on the presentation score comprises ranking the different video to reduce a number of videos previewed by the user before the different video is presented to the user based on the presentation score and an online connection of the user identifying the different video for the user (the highest ranked video ads are inserted earlier and would have less other ads shown prior; paragraph 54).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,489 in view of Eldering. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass all of the limitations of the broader claims within the instant application.
As to claims 1, 8, 15, U.S. Patent No. 11,068,489 discloses every claim limitation except a different lead video provided by a same creator as the given video.
In an analogous art, Eldering discloses a video distribution system (Fig. 3) wherein a plurality of different video are provided by a same creator (plural video ads provided by Ford; see Fig. 8, paragraph 63-64) so as to increase the effectiveness of the advertising through repetition (paragraph 63-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11,068,489 to include wherein the different video is provided by a same creator as the given video, as taught in combination with Eldering, for the typical benefit of increasing the effectiveness of the advertising through repetition.
Claim 2 corresponds to 2 of U.S. Patent No. 11,068,489.
Claim 3 corresponds to claim 3 of U.S. Patent No. 11,068,489.
Claim 4 corresponds to claim 4 of U.S. Patent No. 11,068,489.
Claim 5 corresponds to claim 5 of U.S. Patent No. 11,068,489.
Claim 6 corresponds to claim 6 of U.S. Patent No. 11,068,489.
Claim 7 corresponds to claim 7 of U.S. Patent No. 11,068,489.
Claim 9 corresponds to 9 of U.S. Patent No. 11,068,489.
Claim 10 corresponds to claim 10 of U.S. Patent No. 11,068,489.
Claim 11 corresponds to claim 11 of U.S. Patent No. 11,068,489.
Claim 12 corresponds to claim 12 of U.S. Patent No. 11,068,489.
Claim 13 corresponds to claim 13 of U.S. Patent No. 11,068,489.
Claim 14 corresponds to claim 14 of U.S. Patent No. 11,068,489.
Claim 16 corresponds to 16 of U.S. Patent No. 11,068,489.
Claim 17 corresponds to claim 17 of U.S. Patent No. 11,068,489.
Claim 18 corresponds to claim 18 of U.S. Patent No. 11,068,489.
Claim 19 corresponds to claim 19 of U.S. Patent No. 11,068,489.
Claim 20 corresponds to claim 20 of U.S. Patent No. 11,068,489.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,346,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass all of the limitations of the broader claims within the instant application.
As to claims 1, 8, 15, U.S. Patent No. 10,346,417 discloses every claim limitation except a different lead video provided by a same creator as the given video.
In an analogous art, Eldering discloses a video distribution system (Fig. 3) wherein a plurality of different video are provided by a same creator (plural video ads provided by Ford; see Fig. 8, paragraph 63-64) so as to increase the effectiveness of the advertising through repetition (paragraph 63-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11,068,489 to include wherein the different video is provided by a same creator as the given video, as taught in combination with Eldering, for the typical benefit of increasing the effectiveness of the advertising through repetition.
Claim 2 corresponds to claims 1 and 6 of U.S. Patent No. 10,346,417.
Claim 3 corresponds to claim 2 of U.S. Patent No. 10,346,417.
Claim 4 corresponds to claim 2 of U.S. Patent No. 10,346,417.
Claim 5 corresponds to claim 3 of U.S. Patent No. 10,346,417.
Claim 6 corresponds to claim 3 of U.S. Patent No. 10,346,417.
Claim 7 corresponds to claim 6 of U.S. Patent No. 10,346,417.
Claim 9 corresponds to 10 and 13 of U.S. Patent No. 10,346,417.
Claim 10 corresponds to claim 9 of U.S. Patent No. 10,346,417.
Claim 11 corresponds to claim 9 of U.S. Patent No. 10,346,417.
Claim 12 corresponds to claim 10 of U.S. Patent No. 10,346,417.
Claim 13 corresponds to claim 10 of U.S. Patent No. 10,346,417.
Claim 14 corresponds to claim 13 of U.S. Patent No. 10,346,417.
Claim 16 corresponds to 1 and 20 of U.S. Patent No. 10,346,417.
Claim 17 corresponds to claim 16 of U.S. Patent No. 10,346,417.
Claim 18 corresponds to claim 16 of U.S. Patent No. 10,346,417.
Claim 19 corresponds to claim 17 of U.S. Patent No. 10,346,417.
Claim 20 corresponds to claim 17 of U.S. Patent No. 10,346,417.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,657,144. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass all of the limitations of the broader claims within the instant application.
Claim 2 corresponds to claims 1 and 6 of U.S. Patent No. 10,657,144.
Claim 3 corresponds to claim 2 of U.S. Patent No. 10,657,144.
Claim 4 corresponds to claim 2 of U.S. Patent No. 10,657,144.
Claim 5 corresponds to claim 3 of U.S. Patent No. 10,657,144.
Claim 6 corresponds to claim 3 of U.S. Patent No. 10,657,144.
Claim 7 corresponds to claim 6 of U.S. Patent No. 10,657,144.
Claim 9 corresponds to 10 and 13 of U.S. Patent No. 10,657,144.
Claim 10 corresponds to claim 9 of U.S. Patent No. 10,657,144.
Claim 11 corresponds to claim 9 of U.S. Patent No. 10,657,144.
Claim 12 corresponds to claim 10 of U.S. Patent No. 10,657,144.
Claim 13 corresponds to claim 10 of U.S. Patent No. 10,657,144.
Claim 14 corresponds to claim 13 of U.S. Patent No. 10,657,144.
Claim 16 corresponds to 1 and 20 of U.S. Patent No. 10,657,144.
Claim 17 corresponds to claim 16 of U.S. Patent No. 10,657,144.
Claim 18 corresponds to claim 16 of U.S. Patent No. 10,657,144.
Claim 19 corresponds to claim 17 of U.S. Patent No. 10,657,144.
Claim 20 corresponds to claim 17 of U.S. Patent No. 10,657,144.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,442,948 in view of Eldering. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass all of the limitations of the broader claims within the instant application.
As to claims 1, 8, 15, U.S. Patent No. 11,442,948 discloses every claim limitation except a different lead video provided by a same creator as the given video.
In an analogous art, Eldering discloses a video distribution system (Fig. 3) wherein a plurality of different video are provided by a same creator (plural video ads provided by Ford; see Fig. 8, paragraph 63-64) so as to increase the effectiveness of the advertising through repetition (paragraph 63-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11,442,948 to include wherein the different video is provided by a same creator as the given video, as taught in combination with Eldering, for the typical benefit of increasing the effectiveness of the advertising through repetition.
Claim 2 corresponds to 2 of U.S. Patent No. 11,442,948.
Claim 3 corresponds to claim 3 of U.S. Patent No. 11,442,948.
Claim 4 corresponds to claim 4 of U.S. Patent No. 11,442,948.
Claim 5 corresponds to claim 5 of U.S. Patent No. 11,442,948.
Claim 6 corresponds to claim 6 of U.S. Patent No. 11,442,948.
Claim 7 corresponds to claim 7 of U.S. Patent No. 11,442,948.
Claim 9 corresponds to 9 of U.S. Patent No. 11,442,948.
Claim 10 corresponds to claim 10 of U.S. Patent No. 11,442,948.
Claim 11 corresponds to claim 11 of U.S. Patent No. 11,442,948.
Claim 12 corresponds to claim 12 of U.S. Patent No. 11,442,948.
Claim 13 corresponds to claim 13 of U.S. Patent No. 11,442,948.
Claim 14 corresponds to claim 14 of U.S. Patent No. 11,442,948.
Claim 16 corresponds to 16 of U.S. Patent No. 11,442,948.
Claim 17 corresponds to claim 17 of U.S. Patent No. 11,442,948.
Claim 18 corresponds to claim 18 of U.S. Patent No. 11,442,948.
Claim 19 corresponds to claim 19 of U.S. Patent No. 11,442,948.
Claim 20 corresponds to claim 20 of U.S. Patent No. 11,442,948.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424